COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:       In re Probir K. Bondyopadhyay and Madhuri Bondyopadhyay

Appellate case number:     01-22-00427-CV

Trial court case number: 2021-43287

Trial court:               157th District Court

Date motion filed:         June 28, 2022

Party filing motion:       Relators


        On June 28, 2022, relators filed their “10th Motion Filed Under Rule 49.1.” We interpret
relators’ motion as a motion for rehearing of our June 23, 2022 memorandum opinion denying
mandamus relief. See TEX. R. APP. P. 52.8(a), 52.9. It is ordered that relators’ motion for rehearing
is denied. All pending motions are overruled as moot.


Judge’s signature: ____/s/ Sherry Radack________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Hightower.


Date: ____July 7, 2022_____